UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

HILFORD A. HURST,

Plaintiff, 19 Civ. 7885 (PAE)

-V-
ORDER

ABDUL A. ASWAD, et al.,
Defendants.

 

 

PAUL A. ENGELMAYER, District Judge:

At today’s conference, all parties agreed that there were substantial doubts as to the
existence of diversity jurisdiction, and plaintiffs counsel consented to re-filing the case in state
court. Asa result, the Court dismisses this case, without prejudice, and instructs plaintiffs
counsel, if he wishes, to re-file in state court.

SO ORDERED.

Fak A, Ciyphry

PAUL A. ENGELMAYER
United States District Judge
Dated: November 12, 2019
New York, New York
